Citation Nr: 1602833	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney at law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from December 1967 to September 1969.  He died in July 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file has been converted entirely into an electronic format, with documents in both Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the virtual claims file, however, indicates that the entire file may not have been properly scanned in.  On multiple occasions, the appellant's representative notes that additional evidence, in the form of a private medical opinion with accompanying argument, was submitted to the St. Paul RO in December 2013.  However, this evidence has not been associated with the claims file.  Further, as noted by the appellant's representative, it does not appeal that the AOJ considered this private opinion in its most recent adjudication of the claim.  The appellant's representative has specifically requested that the AOJ review this evidence in the first instance and issue a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.37, 20.1304 (2015).

As a final note, in order to ensure the Board is able to review the record in its entirety, the AOJ should either rescan the paper claims file into VBMS or ensure that all evidence submitted by the appellant and considered by the AOJ is associated with the virtual claims file.

Accordingly, the case is REMANDED for the following action:

1.  Locate the argument and medical evidence submitted to the St. Paul RO on the appellant's behalf in December 2013, and associate it with the virtual claims file.  All efforts to locate this evidence must be documented with the claims file.  If this evidence cannot be located, the appellant and her representative should be notified of such and requested to resubmit this evidence.  An appropriate period of time should be allowed for response.

2.  All efforts must be undertaken to rebuild/complete the virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ should rescan all paper files, specifically ensuring that all evidence considered in the June 2014 statement of the case as well as any subsequently issued SSOC has been associated with the virtual claims file.

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


